—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Pace University, dated March 10, 1999, which dismissed the petitioner for academic deficiency, the appeal is from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered February 14, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
“Strong policy considerations militate against the intervention of courts in controversies relating to an educational institution’s judgment of a student’s academic performance” <[Matter of Susan M. v New York Law School, 76 NY2d 241, 245). Although determinations of academic performance are not completely beyond judicial review, such review is limited to the question of whether the determination was arbitrary and capricious, irrational, made in bad faith, or contrary to the Constitution or a statute (see, Matter of Susan M. v New York Law School, supra, at 246; Matter of Ratigan v Daemen Coll., 273 AD2d 891; Auguste v New York Hosp. Med. Ctr., 260 AD2d 589; Matter of Williams v State Univ. of N. Y. — Health Science Ctr., 251 AD2d 508). We find no evidence to establish that the respondent’s determination to dismiss the petitioner was arbitrary or capricious, irrational, or made in bad faith or contrary to the Constitution or a statute.
The petitioner’s remaining contentions are without merit. Ritter, J. P., Santucci, Feuerstein and Adams, JJ., concur.